DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I,  claims 1-10, drawn to a method for manufacturing a stamped automobile bodywork or body structure component comprising a "body in white" in the reply filed on 04/14/2022 is respectfully acknowledged.  The traversal is not found persuasive because: 
examiners of the USPTO are not required to concur with the decision of the PCT examiner.
to break the unity of invention, either the product can be made without the claimed process or the process does not require the exact product. The common technical feature among the Group I and Group II is  “a stamped automobile bodywork or body structure component comprising a "body in white" and it does not require the process cited in the instant invention, and it does not contribute over the prior art as the product is already present without this process. Therefore there is the lack of unity of invention.  Examiners are reminded that unity of invention (not restriction practice pursuant to 37 CFR 1.141  - 1.146 ) is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371. See MPEP.
Even though examiner does not show any burden in the restriction requirement that has been mailed on March 1, 2022, it is not necessary to show the burden for national stage (371) applications.  The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. § 371 (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis). See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d). 

The restriction requirement mailed on March 1, 2022, is still deemed proper and is therefore made FINAL.

Claim 11 and 12  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/01/2022.
New claims 13-17,  added on 04/14/2022, are drawn to the elected Group I and being examined. However, new claim 18 added on 04/14/2022 is drawn to the non-elected Group II by virtue of its dependency on claim 11 and therefore is withdrawn from further consideration.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/03/2019 and 02/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because 
it is underlined
it contains 190 words, which exceeds the allowable word limit of 150.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 14 is objected to because of the following informalities:  in claim 14 line 2, the phrase of "three-point bending angle" the second double quote sign is missing. .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In the present instance, line 8 in claim 1 recites the narrower recitation of Mg range (0.5-1.0 %), and the claim also recites again with Mg < -2.67 x Si +2.87 which is the broader statement of the range/limitation because calculating the value of Mg from the upper and lower range if Si is (0.6-1.3%), making the limitation require from < 1.3% to < 0.6%. The claim(s) is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Also the expression is unclear. 
Claim 1  recites the phrase “treatment” in line 9, should be changed to “treating” to clearly recite a method step in the claimed method of manufacturing in the preamble. 
Claim 1  recites the phrase ”on-part” before the artificial ageing in line 14  is vague and indefinite. It is not clear whether it means partially aging or aging applied to on any part. 
Claim 1  recites the phrase ”approximately” before the temperature 205oC in line 14 is vague and indefinite. One can read upon it with a broader range  like 170 oC  or 245 oC, could require 205 oC ± 0.5°C, etc.  
Claim 1  recites list of phrases to identify time and temperature in line 14 to 20, 
“artificial ageing at a temperature of approximately 205°C”, 
“a holding time”, 
“an equivalent time-temperature”, 
“an equivalent holding time teq”, 
“a temperature Teq of 205°C”, 
“Teq is the reference temperature of 205°C”, 
“teq is the equivalent time”
It is indefinite as it is unclear to understand what is the equivalent time and what is equivalent temperature mean, because the Teq and the temperature of “205°C” are being said “reference temperature” or “ artificial aging temperature” or a “temperature of holding time”. Similarly whether teq represents “a holding time” or “an equivalent holding time” or “the equivalent time”. Applicant is advised to define every terms clearly in the instant claim. 
Claim 2 recites the limitation of the phrase “aging” in line 2. There is insufficient antecedent basis for this limitation in the claim as the examiner is not sure whether it represents the pre-aging or natural aging or artificial aging or combination of all of these aging. 
Claim 2 further recites “an equivalent time-temperature” is insufficient antecedent basis for this limitation in the claim as the examiner is not sure whether if the “equivalent time-temperature” of this instant claim represents the same equivalent time-temperature cited in the independent claim 1 because the range of claim is different than that of the instant claim.  
Claim 10 recites the limitation “manufacture” which should be changed to “manufacturing” to clearly recite a method step in the claimed method of manufacturing in the preamble.
Claim 13 recites the limitation “Stamped Component” in line 1, is indefinite because it does not clearly specify in the claim 1 when and in which step the stamped component is formed.  It is only mentioned in the preamble. Also neither the method of claim 1 nor the claim 13 recite in which step the tensile yield strength has been determined. One can read on that the tensile yield strength may be measured after or during forming/ aging/painting and bake hardening. 
Claim 15 recites the limitation “coiling” in line 2 is indefinite because examiner thinks that it would be the word “cooling”. In that scenario, this word need to be replaced accordingly. But if the examiner means it as “coiling” as recited in the claim then proper definition is necessary. 
Claim 15 recites the further limitation “free air” in line 3 is indefinite because one can read on this as the air is free flowing or the air is cost-free. Therefore the word “free” requires further clarification to make it clear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean-Luc Hoffmann [US 200500028894 A1] 
Regarding Claim 1, Hoffmann introduces an invention of manufacturing Al-Si-Mg alloy sheets, for manufacturing of car body outer panel from (% by weight of the main elements) of the 6016, 6016A, 6022 and 6111 alloys registered at the Aluminum Association are indicated in table 1 [Page 1, Table 1, Section 0011].  Hoffmann further discloses a narrow compositional range in order to obtain all the required properties of standard alloys [Page 2 Section 0022] and recites examples of 8 alloys A to I with the composition (% by weight) as indicated in table 1: Table 1 [Page 5 Section 0045-0046] 

[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

TABLE 1 [ Section 0045] of Hoffmann
All the major elements of the instant claim 1 falls either within the range or overlapping with the range of the table above. But Hoffmann does not disclose anything about Ti  or V with Ti+V<0.10. However Hoffmann teaches an example of aluminum alloy sheet for automobile body outer pane with a following composition where other elements <0.05 each and <0.15 total, the remainder being aluminum, [Page 2, Section 0019- 0020] and alloy must contain at least 0.05% of vanadium [Page 2 Section 0024] to control grain size.   
Instant claim further recites an expression of Mg <-2.67 x Si +2.87, which Hoffmann does not teach directly. However for examining purposes two examples of Hoffmann as shown in the above table has been selected and marked with red rectangular highlight as this two composition shows the lower and upper range of Mg in the Al alloy. Then the value of Mg has been calculated from the expression of Mg <-2.67 x Si +2.87 for Hofmann’s alloy and as recited in the instant claim. Both value has been shown in the following table. Although Hoffman does not show the similar expression as the instant claim, he teaches the alloy range that falls within the range of Mg recited by the instant claim calculated using the expression.  
Element
Instant Claim
Hoffmann’s alloy
Si (lower range)
0.6
0.58
Si (upper range)
0.85
1
Mg (lower range)
0.5
0.33
Mg (upper range)
1
0.73
Mg (Calculated from lower range of Si)
1.3
1.3
Mg (Calculated from upper range of Si)
0.6
0.2














TABLE 2 : Calculated value of Mg < -2.67XSi + 2.87 

Therefore the composition of the al alloy in the instant claim is a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I) 
Hofmann further disclose the steps and process parameters of the manufacturing method comprising manufacturing a sheet for an automobile body outer panel part, where Al plates were scalped and homogenized, hot rolled strip rolled to 3 mm is then cold rolled to the final thickness [0048]. Sheet thickness is kept between 0.8 and 1.2 mm thick [Page 3, Section 0019]. Then the alloy sheet is subjected to solution heat treatment, quenching, preaging or reversion and natural ageing at ambient temperature [Page 3, Section 0021]. According to Hofmann after natural ageing at ambient temperature, followed by an ageing treatment for 30 minutes at 185° C [0049] which is a temperature of approximately 205°C with a holding time between 30 and 170 minutes as recited by the Instant claim. 
Hofmann further teaches, after stamping the part, painting is done and followed by a baking step. According to Hofmann the bake hardening is usually done at a temperature of between 150 and 200° C for 15 to 30 minutes and the baking temperature rarely exceeds 170° C [Page 3, Section 0039].

In addition to above method Hofmann’s invention further teaches a pre-ageing type heat treatment to improve hardening performances of the paint during baking [0028]. Hofmann further teaches that pre-ageing is not necessary isothermal and its duration depends on the temperature. Hofmann further teaches the equivalent time and temperature, and according to him, this can be taken into account by defining an equivalent time teq using the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where T (in ° K) is the temperature and t is the pre-ageing time, Tref is a reference temperature of
373° K, namely 100° C. It is known that if pre-ageing is to be efficient, it must be done at a temperature of more than 50° C. for a time of between 0.3 and 20 h. If the equivalent time is insufficient, the hardening rate of paint while baking reduces with the waiting time at ambient temperature. On the other hand, if the equivalent time is too long, the mechanical characteristics increase too much during pre-ageing and the formability of the sheet is degraded. For 6016 type alloys, an equivalent
time of 60 to 600 minute and preferably 180-360 minutes [0030]. 

Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by Hoffmann because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I. It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the method of Hofmann and the process parameter to produce an Al component for automobile with required mechanical properties. 

Regarding claim 2-9 and Claim 16 are rejected by virtue of the dependency on Claim 1 and all of  these claims recite the narrower composition range of Claim 1 and therefore the above discussion also implies on these claims. 

Claim 10, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean-Luc Hoffmann [US 200500028894 A1] and further in view of Pizhi Zhao [US 200070209739 A1].

Regarding Claim 10, Hofmann teaches a method of manufacturing the sheet or strip before stamping comprises, casting of a plate and scalping thereof, homogenization by heating to a temperature of 400° to 570°C with holding of between 6 and 24 hours hot rolling into a strip, and cold rolling to a final thickness.
Hofmann teaches hot rolled strip rolled to 3 mm is then cold rolled to the final thickness [0048] but does not teach the thickens of the strip before hot rolling. However Zhao teaches a method of  producing aluminum alloy sheets excelling in bake-hardenability and hemmability, comprising steps of casting [0012]  to form a 5-15 mm thick slab, winding into a coil, subjecting to a homogenization treatment and finally cold rolling [0012]. Zhao further teaches the homogenization treatment involves heating to 520-580° C and holding at that temperature for 2-24 hours. 
Zhao’s teaching is considered to be analogous to the claimed invention because it is in the same field of manufacturing of stamp component from the Al sheet for automobile application, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann with the teachings of Zhao to get the proper sheet thickness and heat treatment process parameter to produce an Al component for automobile with required mechanical properties. 

Regarding Claim 15, Hofmann discloses that pre-ageing must be done at a temperature of more than 50° C. for a time of between 0.3 and 20 h [0030]. Hofmann further teaches the natural ageing at ambient temperature for between 3 weeks and 6 months [0021] which falls within the range of instant claim. Hofmann further teaches, forming is press stamping and painting and the bake hardening is usually done at a temperature of between 150 and 200° C for 15 to 30 minutes and the baking temperature rarely exceeds 170° C [Page 3, Section 0039] which is overlapping with the instant claim. But Hofmann does not teach cooling in free air. However Zhao teaches that after the solution treatment and quenching an air-cooling to 60-100° C is subjecting to a preliminary ageing treatment by cooling to room temperature [0068].
Zhao’s teaching is considered to be analogous to the claimed invention because it is in the same field of manufacturing of stamp component from the Al alloy. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann with the teachings of Muller to get the proper yield strength and bending angle to produce an Al component for automobile with required mechanical properties. 
Regarding Claim 17, Hofmann teaches a method of manufacturing the sheet or strip where homogenization takes place by heating to a temperature of 400° to 570°C with holding of between 6 and 24 hours, which is upper limit of the range of the instant claim. But Zhao teaches a method of  producing aluminum alloy sheets where the homogenization treatment involves heating to 520-580° C and holding at that temperature for 2-24 hours. Therefore the value of the instant claim fall within the range recited in the prior art, which make it as a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann’s teachings with Zhao to get the proper heat treatment process parameter to produce an Al component for automobile with required mechanical properties. . In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I) 

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean-Luc Hoffmann [US 200500028894 A1] and further in view of Estelle Muller [US 20140220381 A1].

Regarding Claim 13, Hofmann teaches the yield strength R0.2 (in MPa) was measured in after 3 weeks and 6 months ageing at ambient temperature, followed by an ageing treatment for 30 minutes at 165° C. or 185° C. as shown in table 2 for different alloy composition. 
[AltContent: rect]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Table 2 of Hoffman
But Hofmann’s tensile yield strength value Is not as high as the instant claim. However Hofmann teaches a prior art where Alcan proposed a new variant of alloy AA6111, called 6111-T4P, giving an improved yield strength after paint baking, (typically 270 to 280 MPa) without reduction in formability in the T4 temper. In particular, this product has been described in the article by A K. Gupta et al. "The Properties and Characteristics of Two New Aluminium Automotive Outer Panel Materials", SAE Technical Paper 960164, 1996. The article also mentions a new alloy temporarily called 61XX-T4P, for which the composition has not been divulged, which has a lower yield strength in the T4 state than the conventional 6111-T4, with a similar response to paint baking [0014]. Hoffmann also teaches these developments mostly include optimized heat treatment of the pre-aging type, performed after quenching to improve hardening from paint baking. In the absence of such treatment, the hardening kinetics on baking decreases with the waiting time at room temperature between quenching and baking, and a wait of several weeks is practically inevitable in industrial production. According to him, this phenomenon has long been known and was described for example in the article by M. Renouard and R. Meillat: "Le pre-revenu des alliages aluminium-magnesium-silicium", Memoires Scientifiques de la Revue de Metallurgie, December 1960, pp. 930-942. Pre-aging treatment is the subject of patent EP 0949344 by "Akan International Ltd"[0015]
Hofmann’s invention teaches an example of few Al sheet, where after the solution heat treatment, the sheet is quenched and quenching may be followed immediately by a pre-ageing type heat treatment to improve hardening performances of the paint during baking [0028]. Hofmann further teaches that pre-ageing is not necessary isothermal and its duration depends on the temperature. According to him, this can be taken into account by defining an equivalent time teq using the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where T (in ° K) is the temperature and t is the pre-ageing time, Tref is a reference temperature of
373° K, namely 100° C. It is known that if pre-ageing is to be efficient, it must be done at a temperature of more than 50° C. for a time of between 0.3 and 20 h. If the equivalent time is insufficient, the hardening rate of paint while baking reduces with the waiting time at ambient temperature. On the other hand, if the equivalent time is too long, the mechanical characteristics increase too much during pre-ageing and the formability of the sheet is degraded. For 6016 type alloys, an equivalent
time of 60 to 600 minute and preferably 180-360 minutes [0030]. 
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the appropriate aging method and equivalent time and temperature to get the desired mechanical strength. 
But Hofmann also does not show any three-point bending angle test. 
Muller discloses an invention is a composite sheet material made of aluminum alloy for motor vehicle body components [abstract], with similar composition as the instant claim [0072] where he teaches the "three-point bending" test with the internal angle β and the external angle, α [0065]. He further teaches the ability to hemming of the various materials testing measured by a "three-point bending test" according to standard NF EN ISO 7438. [0097]. Muller teaches of a composition P1 consists of Si 0.52%, Fe 0.24 %, Cu 0.09%, Mn 0.17%, Mg 0.25%, Cr 0.01% and other elements <0.05 each and 0.15 in total, the remainder being aluminum [0107, and Table 1]. This alloy has very good bendability with angle a values greater than 140°. However the instant claim recites a "three-point bending angle" αnorm, with αnorm ≥ -(4/3) * Rp0.2  + 507. Calculating the value of αnorm from this expression with the value of Rp0.2 ≥ 270 MPa as mentioned in the instant claim is αnorm ≥147. 
Regarding Claim 14 is just another narrower value of Claim 13 and it is dependent on Claim 13, so al the discussions above applies to the claim 14. 
Muller’s teaching is considered to be analogous to the claimed invention because it is in the same field of manufacturing of stamp component from the Al sheet for automobile application, and it does not overlap the instant claim but are merely close, In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) See MPEP § 2144.05.I. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann with the teachings of Muller to get the proper yield strength and bending angle to produce an Al component for automobile with required mechanical properties. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-10, 13-17 are provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10773756 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the published patent meet all of the limitations of the instant claims. Further, where there is a difference in the recited properties, since the processes are the same, the produced products would have the same or substantially identical properties. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Zimmer can be reached on 571-270-3591. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736